       Case: 1:21-cr-00159-JPC Doc #: 13 Filed: 09/16/21 1 of 2. PageID #: 37




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

  UNITED STATES OF AMERICA,                )   Case No. 1:21-cr-159
                                           )
         Plaintiff,                        )   Judge J. Philip Calabrese
                                           )
  v.                                       )
                                           )
  RICHARD GOULD,                           )
                                           )
          Defendant.                       )
                                           )

                                      ORDER

       On September 16, 2021, the Court conducted a pretrial status conference with

counsel for the United States and for Defendant Richard Gould. Counsel for the

United States indicated that it finished discovery and that they would supplement

discovery as necessary. Counsel for the United States anticipates that trial will take

approximately seven (7) days. Counsel for Defendant represented to the Court that

Defendant received the discovery. Counsel for Defendant further represented to the

court that Mr. Gould is experiencing chronic back pain and is scheudled to undergo

serious back surgery on or before November 12, 2021, which will require four to six

months for recovery.

       Based on this discussion, the Court determined that Defendant is physically

unable to stand trial within the speedy-trial deadline of October 24, 2021. The Court

finds that pursuant to 18 U.S.C. § 3161(h)(4) the ends of justice are served by tolling

the running of the speedy-trial clock until the next pretrial conference scheduled for

January 12, 2022.
      Case: 1:21-cr-00159-JPC Doc #: 13 Filed: 09/16/21 2 of 2. PageID #: 38




      As of the date of this Order, by the Court’s calculation, 31 days have elapsed

on the speedy-trial period set forth in 18 U.S.C. § 3161(c)(1).

      SO ORDERED.

Dated: September 16, 2021




                                        J. Philip Calabrese
                                        United States District Judge
                                        Northern District of Ohio




                                           2
